Citation Nr: 1641104	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  04-30 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for bronchial asthma.  

2.  Entitlement to an effective date prior to August 15, 2003 for the award of total disability rating based on individual unemployability due to service-connected disability (TDIU)

3.  Entitlement to an effective date prior to August 15, 2003 for the award of dependent's educational assistance (DEA) benefits

[The claims for entitlement to service connection for psychiatric disorder, including anxiety, erectile dysfunction, and vertigo, are the subject of a separate Board decision.]  


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney
ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The veteran served on active duty from June 1957 to June 1961. 

This matter arises before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In June 2006, the Board denied the claim for increase for bronchial asthma, along with the claim for a TDIU. The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  

In July 2008, the Court vacated and remanded the Board's June 2006 decision.  

In a subsequent March 2016 rating decision, the RO granted entitlement to a TDIU and associated DEA benefits effective August 15, 2003; consequently, the claim for entitlement to a TDIU is no longer on appeal before the Board.  However, in a September 2016 notice of disagreement, the Veteran's attorney appealed the effective date assigned for the awards of TDIU and DEA benefits.  Although normally the Board would not assert jurisdiction over these appeals at this early stage of the process, because the Veteran is seeking effective dates only slightly earlier than those already assigned and because the appellant's attorney has put forth an argument on his behalf, the instant decision will address these claims.  The Veteran is not prejudiced by this assertion of jurisdiction as the effective dates sought by him and his attorney are being granted (i.e. the benefits sought in relation to these 2 claims are being granted in full).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for entitlement to service connection for psychiatric disorder, including anxiety, erectile dysfunction, and vertigo, are the subject of a separate Board decision.  The Board is issuing two decisions because the Veteran is represented by an attorney in relation to the claims decided herein but does not appear to be represented in relation to the service-connected claims.  See the November 21, 2008 representation agreement between the Veteran and the attorney]\.    


FINDINGS OF FACT

1. Forced expiratory volume in one second (FEV-1) less than 40-percent predicted; the ratio of forced expiratory volume in one second to forced vital capacity (FEV-1/FVC) less than 40 percent; asthma attacks occurring more than once per week with episodes of respiratory failure; or required daily use of systemic (oral or parenteral) high-dose corticosteroids or immunosuppressive medications is not shown.  

2.  The Veteran's claim for a TDIU was received on August 15, 2013 and it was factually ascertainable as early as December 30, 2002 that he was unemployable due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 60 percent for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.97, Diagnostic Code 6602 (2015).

2.  The criteria for an effective date of December 30, 2002 for the award of a TDIU with DEA benefits have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

A.  Increased rating for asthma

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's left knee disability has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The Veteran's asthma is evaluated as 60 percent disabling under Code 6602, bronchial asthma. 38 C.F.R. § 4.97.  The next higher rating of 100 percent is warranted when forced expiratory volume in one second (FEV-1) is less than 40-percent predicted, or; the ratio of forced expiratory volume in one second to forced vital capacity (FEV-1/FVC) is less than 40 percent, or; there is more than one attack per week with episodes of respiratory failure, or; the condition requires daily use of systemic (oral or parenteral) high-dose corticosteroids or immuno-suppressive medications.  The comments to the rating criteria indicate the intent to utilize pulmonary function test results post-therapy, which is the standard basis for comparison of pulmonary function.  See 61 Fed. Reg. 46,6720, 46,723 (Sept. 5, 1996). 

VA pulmonary function tests performed in October 2003 reveal FEV-1 of 97 percent predicted and FEV-1/FVC of 79 percent.  Similarly, August 2013 pulmonary function testing shows FEV-1 of 102% predicted and FEV-1/FVC of 93% predicted.  Also, there are no other findings of record FEV-1 of less than 40% predicted, or; FEV-1/FVC of less than 40% predicted.   Additionally, review of the relevant treatment records and examination reports does not show one or more attacks per week with episodes of respiratory failure.  

Further, treatment records reflect use of theophylline, albuterol, Flovent/Advair but not the daily use of systemic high dose corticosteroids contemplated by the criteria for awarding a 100 percent disability rating.  In this regard, although Flovent and Advair contain the corticosteroid, fluticasone, the evidence indicates that the Veteran has taken this medication via an inhaler rather than orally or parenterally.  Also, there is no indication or allegation that he takes daily high doses of any immunosuppressive drug for his asthma.  Thus, in sum, the evidence does not afford a basis for awarding a schedular rating in excess of 60 percent for the bronchial asthma.  

The Board also considered whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.   If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  In this case, the Veteran's reported symptoms include persistent daily chest tightness, coughing, wheezes and dyspnea after walking greater than 50 yards or climbing a flight of stairs and exacerbations of his asthma two to three times per month to the point where needs to go see his physician.  The Board finds that this reported level of treatment by a physician and overall level of function are adequately contemplated by the existing 60 percent rating.  Also, neither the Veteran nor his attorney has argued that referral for extraschedular consideration is necessary.  Accordingly, the weight of the evidence indicates that the assigned schedular evaluation is adequate and that referral for extraschedular consideration is not required.  Thun, 573 F.3d 1366 (Fed. Cir. 2009).  Further, it is neither shown nor alleged that the Veteran's service-connected disabilities interact in a manner to make his disability picture an exceptional one and to require referral for extraschedular consideration based on the collective effect of these disabilities.  See Johnson v. McDonald, 762 F.3d 1362   (2014).  

Moreover, there is no indication or allegation that the Veteran is housebound or would qualify for special monthly compensation based on one service-connected disability rated at 100 percent and separate and distinct disabilities independently ratable at least 60 percent.  See e.g. Bradley v. Peake, 22 Vet. App 280 (2008).  (Although it is possible that the Veteran might qualify for this category of award sometime in the future, depending on the ratings assigned by the RO for the disabilities for which service connection has been awarded in the separate Board decision, to date the Board has no basis for awarding such special monthly compensation).

B.  Earlier effective date for TDIU with DEA benefits

In the September 2016 notice of disagreement, the Veteran's attorney argued that although August 15, 2003 is the date the RO received the claim for a TDIU, the award of this benefit was based on a December 30, 2002 report from a private physician indicating that the Veteran was totally disabled due to his service-connected asthma.  Notably, the effective date of an evaluation and award of compensation based on a claim for increase will generally be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

However, the earliest date that it is factually ascertainable that an increase in disability occurred may be assigned (as the effective date) if the request for an increase is received within one year from such date.  See 38 C.F.R. § 3.400(o)(2).  In this case, the Veteran's August 15, 2003 claim for a TDIU was received within one year of December 30, 2002, the earliest date that it was factually ascertainable that the Veteran qualified for the higher, TDIU rating.  

Accordingly, an earlier effective date of December 30, 2002 is warranted for the award of the TDIU.  Id.  Additionally, as the award of DEA benefits stems from the award of the TDIU, an earlier effective date of December 2002 is also warranted for this benefit.  As December 30, 2002 is the specific earlier effective date requested by the Veteran and his attorney, the Board considers this finding a complete grant of these benefits sought.  Additional delay in this case is not warranted. 

III.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the claims for earlier effective dates, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.
  
Regarding the claim for increase for asthma, the Veteran has received appropriate notice.  Also, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, pertinent outpatient medical records pertaining to the Veteran's asthma have been associated with the claims file and he has been afforded with VA respiratory examinations, most recently in August 2013.  This examination is adequate for rating purposes.  Also, the Board finds that this examination is sufficiently contemporaneous for rating purposes as there is no indication or allegation in the record that the Veteran's asthma has worsened since August 2013.       
 
In sum, there is no indication of additional existing evidence that is necessary for a fair adjudication of the instant claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties and the Board will proceed to issue its decision.  
  
ORDER

A rating in excess of 60 percent for bronchial asthma is denied.

An effective date of December 30, 2002 for the award of a TDIU is granted subject to the regulations governing the payment of monetary awards.
 
An effective date of December 30, 2002 for the award of DEA benefits is granted subject to the regulations governing the payment of monetary awards.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


